Beck, P. J.
Where a case is tried and the losing party makes a motion for a new trial, and to the order overruling his motion sues out a bill of exceptions to the Supreme Court, the plaintiff in error may have the sheriff of the county in which the case was tried serve the bill.of exceptions upon the opposite party or his attorney, and the official entry of service will be sufficient evidence of service; but service by one other than the official referred to must be verified by his affidavit made in due time. Entry of service by a sheriff of another county can not be regarded as the official entry of service any more than if it had been made by the attorney at law of the plaintiff in error; and where such entry of service is the only evidence'of service, the writ of error must be dismissed.

Writ of error dismissed.


All the Justices concur, except Fish, C. J., absent.